Exhibit 10.16

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is executed effective as of June 30, 2004, by and
among Troy H. Lowrie, a resident of the State of Colorado (hereinafter referred
to as “Seller”), VCG Holding Corp., a Colorado corporation (hereinafter referred
to as “Buyer”), and VCG Restaurants Denver, Inc., a Colorado corporation doing
business as “Centerfold Showclub” (hereinafter referred to as the “Company”).

 

WHEREAS, the Company owns and operates an adult entertainment nightclub known as
Centerfold Showclub located at 3480 S. Galena, Denver, Colorado (“Centerfold
Showclub” or the “Premises”) and is licensed by the City and County of Denver
for live adult entertainment.

 

WHEREAS, Centerfold Showclub was previously owned and operated by Larisa, Inc.,
a Colorado corporation.

 

WHEREAS, Seller incorporated the Company on April 24, 2003 for the purpose of
acquiring the assets of Centerfold Showclub from Larisa, Inc.

 

WHEREAS, in connection with the Company’s purchase of the assets of Centerfold
Showclub from Larisa, Inc. for $1,300,000, Buyer loaned $1,300,000 to Seller
pursuant to the Promissory Note, a copy of which is attached as Exhibit A.

 

WHEREAS, the Company has acquired all of the assets of Centerfold Showclub
pursuant to Agreement for Purchase and Sale of Business and Assets and Bill of
Sale, a copy of which is attached as Exhibit B.

 

WHEREAS, Seller owns 100% of the outstanding capital stock of the Company.

 

WHEREAS, Buyer has offered to purchase, and Seller has offered to sell, 100% of
the outstanding capital stock of the Company in accordance with the terms of
this Agreement.

 

NOW, THEREFORE, in consideration of the above premises, the respective
representations, warranties and agreements herein contained, and other good and
valuable consideration, the adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. The Purchase

 

1.1 Agreement to Purchase. Buyer hereby agrees to purchase, and Seller hereby
agrees to sell, transfer, assign and deliver to Buyer, all of the outstanding
capital stock of the Company, consisting of 1,000 shares of common stock, $.0001
par value (the “Shares”), in consideration for the cancellation of a $1,300,000
promissory note of Seller payable to Buyer, a copy of which is attached hereto
as Exhibit A.

 

Page 1 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

1.2 Closing. The completion of the purchase shall take place at such place and
time as may be agreed between the parties, no later than July 15, 2004 (the
“Termination Date”). The date of completion of the purchase shall be hereinafter
referred to as the “Closing Date.” Regardless of the Closing Date, the parties
agree that the purchase shall be effective June 30, 2004 (the “Purchase Date”).

 

2. Actions on the Closing Date

 

2.1 Directors. On the Closing Date, Seller, as the current sole shareholder of
the Company, shall appoint the following persons as directors of the Company:

 

Troy H. Lowrie

Micheal Ocello

Mary Bowles-Cook

 

2.2 Officers. On the Closing Date, the existing officers of the Company will
remain as officers for the term of there office.

 

2.3 Buyer Actions at Closing. On the Closing Date, Buyer shall deliver to
Seller:

 

2.3.1 The original $1,300,000 promissory note of Seller to Buyer, a copy of
which is attached hereto as Exhibit A, stamped “cancelled” by Buyer.

 

2.3.3 A certificate executed by Buyer confirming the representations and
warranties contained in Section 3 hereof as of the Closing Date.

 

2.4 Seller’s Actions at Closing. On the Closing Date, Seller shall deliver to
Buyer:

 

2.4.1 A certificate for the Shares representing 100% of the outstanding capital
stock of the Company, properly endorsed and assigned to VCG Holding Corp., and
any other instruments or documents that may be necessary, desirable or
appropriate to transfer and assign to Buyer all of the outstanding shares of the
Company, all in a form and substance satisfactory to counsel for Buyer and with
any applicable documentary tax stamps attached;

 

2.4.2 A certificate executed by Seller and the Company confirming the
representations and warranties contained in Sections 4 and 5 hereof as of the
Closing Date;

 

2.4.3 All of the books and records of the Company.

 

Page 2 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

2.4.4 Any and all other documents reasonably requested by Buyer to be delivered
by Seller at Closing.

 

3. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller, as of the date hereof and up to and including the Closing Date, as
follows:

 

3.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Colorado.

 

3.2 Corporate Powers, Compliance with Other Instruments, and Law. Buyer has the
unconditional right, power and authority to execute, pursue and complete this
Agreement, and neither the execution of this Agreement, nor the completion of
the acts and events described in and/or contemplated by this Agreement, in
accordance with its provisions, will violate the Articles of Incorporation, as
amended, or bylaws of Buyer, nor any existing law, order, rule, regulation,
writ, injunction or decree of any governmental entity having jurisdiction over
Buyer or its properties.

 

4. Representations and Warranties of Seller and the Company. Seller and the
Company, jointly and severally, represent and warrant to Buyer, as of the date
hereof and up to and including the Closing Date, as follows:

 

4.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Colorado.
The Company has full power and authority, corporate and otherwise, to carry on
its business as and where now conducted and to own and operate the properties
and assets now owned and operated by it. The Company is duly qualified to
transact business and in good standing in each jurisdiction where the ownership
of its properties and assets or the conduct of its business requires it to be
licensed or qualified to do business.

 

4.2 Authorized Capitalization. The authorized capital stock of the Company is
1,000,000 shares of common stock, $.0001 par value, and no shares of preferred
stock. As of the date of this Agreement, there are 1,000 shares of common stock
issued and outstanding, all of which are owned by Seller. The Company has no
outstanding warrants, options, convertible securities, contracts, commitments,
or other rights or demands of any character to acquire any additional shares of
its common stock or any other security.

 

4.3 Subsidiaries. The Company has no subsidiaries.

 

4.4 Corporate Powers, Compliance with Other Instruments, Governmental Consents
and Laws. The Company has the unconditional right, power and authority to
execute, pursue and complete this Agreement. The execution and completion of
this Agreement and the completion of the transactions contemplated hereby have
been duly authorized by the Board of Directors of the Company. Neither the
execution of this Agreement, nor the completion of the acts and events described
in and/or contemplated by this Agreement, in accordance with its provisions,
will alter

 

Page 3 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

the rights or remedies of the Company with respect to others, or conflict with
or constitute a default under or a breach or a violation of or grounds for
termination of, or an event which, with the lapse of time or notice, could
constitute a default under or breach or violation or grounds for termination of
(i) the articles of incorporation, as amended, or bylaws of the Company as the
same are currently in effect, (ii) any note, indenture, mortgage, deed of trust
or other agreement or instrument to which the Company is a party or by which it
is bound, (iii) any existing law, order, rule, regulation, writ, injunction or
decree of any union or any government, governmental department, commission,
board, bureau, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its properties. Except for (i) all necessary
approvals by the State of Colorado with respect to the transfer of the Company’s
license to sell liquor and (ii) any adult entertainment license, no consent,
approval, authorization or order of any person, entity, court or governmental
agency or body or union or other body is required by the Company to complete the
transactions contemplated herein.

 

4.5 Licenses. The Company is currently licensed to present live adult
entertainment by the City and County of Denver, Colorado, and is in compliance
with all reporting obligations and other requirements of such license. Seller
has delivered to Buyer a true, correct and complete copy of the entertainment
permit, the original of which is at the Premises, and the same is in full force
and effect. No person or entity (including, but not limited to, the State of
Colorado) has commenced any proceeding against the Company, or against any
person currently or previously associated with the Company or Centerfold
Showclub, for the revocation or suspension of any such license, or for the
imposition of any conditions thereon, or for the imposition of any fine or
penalty on the Company.

 

4.6 Delivery of Documents and Schedules.

 

4.6.1 The Company has delivered to Buyer true, complete, unmodified and correct
copies of Agreement for Purchase and Sale of Business and Assets with Larisa,
Inc. the articles of incorporation, as amended, and the bylaws of the Company,
the stock ledger book and all stock certificates of the Company, and all of the
minutes of meetings of its shareholders, directors and committees thereof from
inception of the Company.

 

4.6.2 The Company has delivered to Buyer a complete and accurate list, attached
hereto as Schedule 4.6.2, of all liens, encumbrances, licenses, leases,
employment agreements (including any pension, profit sharing, bonus or severance
pay commitments), collective bargaining agreements, and other contracts,
undertakings, and commitments to which the Company is a party or by which it is
bound or to which any of its properties or assets are subject. The Company has
performed all obligations required to be performed by it under such liens,
encumbrances, licenses, leases, contracts, agreements, and other undertakings
and commitments and is not in default under any of them.

 

Page 4 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

4.6.3 The Company has delivered to Buyer a complete and accurate list, attached
hereto as Schedule 4.6.3, of all property and assets owned by the Company,
including, but not limited to, all equipment, furniture, fixtures, and other
physical assets and property owned by the Company and used in connection with
the operation of Centerfold Showclub. The Company has good and marketable title
to all property and assets used in its business, including, but not limited to,
all property and assets reflected in the Financial Statements, as defined in
Section 4.7, and in Schedule 4.6.3, and all property and assets acquired by it
after the date of the Financial Statements, subject to no liens, mortgages,
pledges, encumbrances, or charges of any kind except as set forth in Schedule
4.6.2. The property and assets of the Company, including, but not limited to,
equipment and other facilities of the Company, have been properly maintained,
are in good working and operating condition and repair, and are suitable for the
uses for which they are intended and for their use in the business. There are no
security interests on any of the property and assets that arose in connection
with any failure or alleged failure to pay any tax.

 

4.6.4 The Company has delivered to Buyer a complete and accurate list, attached
hereto as Schedule 4.6.4, briefly describing all general liability policies and
other insurance policies maintained by the Company, including the annual costs
of such policies. These policies are in amounts and provide coverages
customarily maintained by similar businesses similarly situated and are and
shall be in full force and effect through the Closing Date.

 

4.6.5 The Company has delivered to Buyer a complete and accurate list, attached
hereto as Schedule 4.6.5, of all employees and independent contractors of the
Company and their respective rates of compensation, including benefits, if any.
All of the employees and independent contracts have and will have received all
compensation and benefits due from the Company through the Closing Date.

 

4.6.6 The Company has delivered to Buyer a complete and accurate list, attached
as Schedule 4.6.6, of all bank accounts presently maintained by the Company,
showing the names of all persons authorized to make withdrawals or sign checks
on those accounts or have access to them, and any powers of attorney, presently
in effect, granted by the Company.

 

4.6.7 Other than as set forth on Schedule 4.6.7 attached hereto, no litigation,
proceeding, or controversy is pending against the Company or its assets before
any court or any governmental agency and, to the knowledge of Seller or the
Company, no such litigation, proceeding, or controversy is threatened or
anticipated. The Company has not violated any laws, regulations, or orders
applicable to its business or activities, and the conduct of the present
business of the Company at its present location is in conformity with all zoning
and building code requirements.

 

4.6.8 The Company has delivered to Buyer true, complete, unmodified and correct
copies of the Company’s federal, state and local tax returns.

 

Page 5 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

4.7 Financial Statements. Attached as Schedule 4.7 are true and complete copies
of the financial statements of the Company and Centerfold Showclub as of
December 31, 2003 and June 30 2004. The financial statements are complete and
accurate, have been prepared in accordance with generally accepted accounting
(“GAAP”) principles consistently applied, and present fairly, to the extent
reported thereon, the financial position of the Company and Centerfold Showclub
as of the end of the periods reflected thereon. The financial statements
attached hereto as Schedule 4.7 and information described herein is collectively
referred to as the “Financial Statements.”

 

4.8 Independent Certified Public Accountants. The Financial Statements have been
audited by Causey Demgen and Moore, independent certified public accountants.

 

4.9 Material Transactions and Adverse Changes. Between the date of the Company’s
Financial Statements and the Closing Date, there has not and will not have been,
occurred or arisen:

 

4.9.1 Any material adverse change in the business or financial condition of the
Company from that shown in the Financial Statements; or

 

4.9.2 Any damage or destruction in the nature of a casualty loss, whether
covered by insurance or not, materially and adversely affecting any one or more
assets, properties or the business of the Company; or

 

4.9.3 Irrespective of any rights to indemnification, any waiver, release or
deferral, by the Company of any right to substantial value or significance which
singly or in the aggregate is material to the Company; or

 

4.9.4 Any borrowing of money or any commitment to borrow money by the Company or
any cancellation, termination or modification of any existing loan and/or
commitment to lend money to the Company; or

 

4.9.5 The creation of or entrance into any new or existing business entity by
the Company; or

 

4.9.6 Any other event, condition or state of facts of any character which
materially and adversely affects, or, threatens to materially and adversely
affect, the business, properties or assets of the Company, or results of
operations or financial condition of the Company.

 

4.10 Taxes.

 

4.10.1 All personal property tax, transaction privilege tax, payroll
withholdings, workman’s compensation, income tax, excise tax, unemployment,
social security, occupation, franchise and other taxes, duties or charges
levied, assessed or imposed upon the Company by the United States or by any
government, state, municipality or governmental subdivision have been and shall
be duly paid by the Company through the Closing Date. All federal state and
local income

 

Page 6 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

excise, unemployment, social security, occupation, franchise and other tax
reports and returns and other reports required by law or regulation have been
and shall be duly filed by the Company through the Closing Date. The Company has
withheld and paid when due all taxes required to have been withheld and paid in
connection with amounts paid or owing to any employees, independent contractors,
creditors, stockholders or other third parties, through the Closing Date. The
Company and Seller have no basis to expect that any authority will assess any
additional taxes for any period for which tax returns shall have been filed at
the Closing Date. There is not, and as of the Closing Date there shall not be,
any dispute or claim concerning any tax liability of the Company either (a)
claimed or raised by any authority in writing or (b) as to which the Company or
Seller has knowledge based upon personal contact with any agent of such
authority. There are not, and as of the Closing Date there shall not be, any
liabilities for prior years’ taxes that could constitute a lien against any part
of the Company’s assets or property or subject Buyer or the Company to liability
therefore.

 

4.10.2 Adequate reserves have been established for all income and other tax
liabilities on the Financial Statements for the period then ended and for all
preceding periods through the Closing Date for the Company.

 

4.10.3 The Company has not waived and will not waive any statute of limitations
with respect to any of its liabilities, including, without limitation, liability
for federal income or any other taxes for any period prior to the Closing Date.

 

4.10.4 No consents have been filed pursuant to Section 341(f) of the Internal
Revenue Code of 1986, by the Company or any transferor corporation to the
Company through the Closing Date.

 

4.10.5 After the Closing Date, neither the Company nor Buyer shall have any
obligation to pay any tax attributable to a period or activity prior to the
Purchase Date. Any income tax obligation or benefit for the year 2003 shall be
attributed between Seller and Buyer on the basis of the income and expenses of
the Company for that part of the year that the Shares were owned by the
respective party.

 

4.11 Contracts. The Company is not a party to any contract not made in the
ordinary course of business, nor is the Company a party to any (1) contract for
the employment of any officer or individual employee.

 

4.12 Contingent Liabilities. There are no claims, actions, suits, proceedings or
investigations pending or threatened, against or affecting the Company or its
property or assets, in any court or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or arbitration tribunal, or other forum.
There are no judgments, decrees, orders, writs, injunctions, demands or any
other mandates outstanding to which the Company is a party or by which it is
bound or its property or assets affected.

 

Page 7 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

4.13 Guarantees. There are no contracts or commitments by the Company directly
or indirectly guaranteeing the payment, performance or both payment and
performance of the obligations of third parties.

 

4.14 Compliance with Laws. The Company and Centerfold Showclub has complied in
all material respects with all applicable laws, orders and regulations of the
federal, state, municipal and/or other governments and/or any instrumentality
thereof, domestic or foreign, applicable to assets of Centerfold Showclub assets
and/or to the business conducted by it including, without limitation, all
applicable liquor laws, and is not in violation of any laws, orders and
regulations which singly or in the aggregate are material. Except for such
violations that will not materially, adversely or monetarily affect the Company
or its business:

 

(a) The Company and Centerfold Showclub have complied with and the Company is
not in violation of any federal, state, county and municipal law, ordinance,
code or regulation or governmental rule or regulation, directives or orders.

 

(b) The Company and Centerfold Showclub have maintained such records as required
by law, Seller will maintain copies of those records for at least four years
after closing and make such records available to Buyer and as Buyer may
reasonably request.

 

(c) The Company and Centerfold Showclub have not failed to obtain any, and the
Company currently holds and maintains all, licenses, permits or other
governmental authorizations necessary to the ownership, operation and sale of
its services (all of which licenses, permits and authorizations are valid) and,
in particular, but without limiting the foregoing, the Company is not in
violation of any environmental, safety, health, food or drug law, rule or
regulation.

 

(d) The Company and Centerfold Showclub have complied with and the Company is
not in violation of or in default with respect to any judgment, order, writ,
injunction or decree of any court or of any governmental official department,
commissions, authority, board, bureau, agency or other instrumentality to which
the Company and/or Centerfold Showclub is subject.

 

(e) No material default or breach exists under any contract, lease, agreement,
commitment, pledge, encumbrance, lien, claim, charge, right, option or other
instrument or obligation to which the Company is now a party or by which the
Company, the property, assets and/or the Company’s business may be bound or
affected.

 

4.15 Indebtedness Owed to Shareholders, Officers, Directors, Employees or
Independent Contractors. The Company is not indebted to any shareholder,
officer, director, employee or independent contractor as of the date hereof.

 

Page 8 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

4.16 Indebtedness Owed by Shareholders, Officers, Directors, Employees or
Independent Contractors. No money is owed to the Company by any of the
shareholders, officers, directors, employees, or independent contractors of the
Company.

 

4.17 Bonuses to Employees and Independent Contractors. There is no obligation,
commitment or past repetitive historical practice of the Company or Centerfold
Showclub to pay bonuses, royalties or other similar compensation designed to
reward past performance, create incentive for future performance or otherwise,
to any officer, director, employee or independent contractor of the Company.

 

4.18 Status of the Shares. The Shares are, and when sold and delivered at the
Closing Date will be, legally and validly issued, duly authorized, fully paid
and nonassessable. There are no persons holding powers of attorney from the
Company or any proxy or power of attorney with respect to the Shares.

 

4.19 Estoppel. All statements in this Agreement with respect to the Company and
Centerfold Showclub are true and correct and Seller has not made any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements made herein, in the light of the circumstances
under which they were made, not misleading.

 

4.20 Schedules and Exhibits. With respect to the references made throughout the
Agreement to Schedules and Exhibits, the contents thereof are to be deemed to be
an integral part of this Agreement among the parties and such contents are
incorporated herein by reference. All warranties and representations herein
expressly provided shall apply to the information set forth in the Schedules and
Exhibits.

 

4.21 Business Premises, Permitted Use and Zoning, Liquor License. The Premises
are suitable for the conduct of the business of the Company. The use of an
“adult entertainment establishment” is a permitted use as the terms are defined
by the City and County of Denver. Notwithstanding anything else to the contrary
in this Agreement, Buyer’s obligations under this Agreement are expressly
conditioned on the uses of “adult entertainment” being permitted uses on the
Premises as those terms are defined by the City and County of Denver at the
Closing Date.

 

4.22 No Insolvency. Neither Seller nor the Company is insolvent and the
consummation of this transaction will not render Seller insolvent.

 

4.23 Environment, Health and Safety. The Company and Centerfold Showclub have
complied with all environmental, health and safety laws with respect to the
property and assets and/or the business, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
filed or commenced against the Company, Centerfold Showclub or any associate
person alleging any failure so to comply with respect to the property assets
and/or the Company’s business.

 

Page 9 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

4.24 Entertainers. Seller and the Company represent that any person who has
appeared at the Premises (and may appear prior to the Closing Date) as an
entertainer has always been (and will be) treated and classified by the Company
and Centerfold Showclub as an independent contractor and not as an “employee.”

 

5. Representations and Warranties of Seller. Seller represents and warrants to
Buyer as follows:

 

5.1 Seller has the capacity to enter into, and to perform the obligations
required by this Agreement.

 

5.2 Other than Troy H. Lowrie, no other person has any direct or indirect
interest in the Shares, and Seller is the sole party in interest with respect to
the Shares. On delivery of the Shares pursuant to this Agreement, Buyer will
receive good and marketable title to the Shares, free and clear of all liens,
encumbrances, restrictions, equities, and any claims.

 

5.3 Seller has completed a due diligence investigation, including, but not
limited to, discussions with Larisa, Inc. and its officers and directors and
applicable state and local authorities and government agencies and a review of
the following documents of the Company and, as applicable Centerfold Showclub
for the last three years (except where otherwise indicated): the articles of
incorporation and bylaws, including amendments from inception; minutes of
shareholders’ and directors’ meetings from inception; all reports and filings
under federal and state laws; financial statements; list of shareholders and
copies of the stock transfer ledgers from inception; material contracts and
agreements, employee benefit plans, trusts and related documents; insurance and
other welfare plans and programs; employment contracts and consulting
agreements; collective bargaining agreements annual budgets; operating procedure
manuals; outside management consulting studies and reports; corporate tax
returns; insurance coverage; and leases relating to real estate and equipment.
After such investigation, Seller has no reason to believe that any of the
representations or warranties contained in Section 4 and this Section 5 are not
true, correct, and complete, and none of the representations or warranties
contained in such Sections omits any statement or information necessary, in
light of the circumstances, to make such representation or warranty not
misleading.

 

5.4 There is no contractual or other obligation owned by the Company of which
Seller is aware that is not documented and/or has not been provided to Buyer.

 

6. Covenants of Seller and the Company. Seller and the Company, hereby covenant
and agree as follows:

 

6.1 Actions of Seller and the Company. Prior to the Closing Date, (a) Seller and
the Company shall use their best efforts to complete the transaction
contemplated in this Agreement and, without limiting the generality of the
foregoing, to obtain all consents and authorizations necessary to transfer the
Shares and ownership of the Company and Centerfold Showclub to Buyer,

 

Page 10 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

and to retain/transfer the Company’s license to sell liquor in Colorado, and
will cause to be prepared all documentation related to such consents and
authorizations; and (b) Seller and Company shall make all filings and give all
notices to those parties which may be necessary or reasonably required in order
to effect the transactions contemplated by this Agreement and to comply with all
applicable state laws and regulations in connection with the effectuation of
this Agreement.

 

6.2 Conduct of Business Before Closing. Prior to the Closing Date, Seller and
the Company will not enter into any transaction which would be of such
materiality as to render materially false or misleading the description of the
Company’s business activities, assets, properties, liabilities, contractual
commitments and/or business relationships or other matters as set forth in this
Agreement. Seller and the Company covenant and agree that, from the date of this
Agreement until the Closing Date, the Company will at all times conduct its
business in the usual and ordinary course and will not, without the prior
written consent of Buyer, (a) purchase, sell, or otherwise dispose of any
property, asset or services of any kind, other than purchases and sales in the
ordinary course of business; (b) mortgage, pledge, create security interests in
or otherwise encumber any of its properties or assets; (c) make or incur any
capital commitment or expenditure or any unusual or long term commitment; (d)
grant any increase in salary or other increased compensation to any of its
employees or independent contractors; (e) declare or pay any dividend or make
any other distribution to shareholders; (f) reveal to third persons any trade
secrets, customer lists, or other confidential or proprietary information; (g)
enter into any lease, contract, agreement, purchase or sale order or other
commitment relating to the property or the assets or the Centerfold Showclub; or
(h) modify, amend, cancel or terminate any of its existing leases, contracts,
agreements or other commitments relating to the Company’s business, assets or
property, or act otherwise in any manner that may adversely affect its rights,
interests, assets, properties or business.

 

6.3 Preservation of Business Organization. From the date hereof through the
Closing Date, Seller and the Company will use their best efforts, to preserve
and maintain the Company’s business and personnel, to keep available the
services of its management, employees, and independent contractors, and to
preserve its good will with suppliers, customers and others having business
relations with it.

 

6.4 Access. The Company will furnish to Buyer’s officers, directors,
accountants, attorneys and other representatives full access, during normal
business hours throughout the term or applicability of this Agreement, to all
information concerning the business and affairs of the Company and its
operations as Buyer, acting through such persons, may reasonably request.

 

6.5 Stand-Still. From the date hereof through and including the Closing Date,
Seller and the Company agree not to sell any of the Shares or issue or sell any
additional stock or other securities of the Company, or grant any rights to
subscribe for or to purchase, or any options or warrants for the purchase of,
any additional stock or other securities of the Company, or to solicit or
encourage from any other person or entity an offer or expression of interest in
or with respect to

 

Page 11 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

an acquisition, combination, or similar transaction involving the Company or its
assets, properties or securities, and Seller and the Company will promptly
inform Buyer of the existence of any unsolicited offer or expression of
interest.

 

7. Conditions to Obligations of the Parties

 

7.1 Conditions to the Obligations of Seller. The obligations of Seller hereunder
are, at the option of Seller, subject to compliance with and/or fulfillment of
each of the following conditions prior to the Closing Date. The conditions
contained in this Section are included in this Agreement for the benefit of
Seller and, without constituting a waiver of any of Seller’s rights under this
Agreement, may be waived, in whole or in part, by Seller.

 

7.1.1 Representations. The representations and warranties of Buyer contained in
this Agreement shall be true and correct on and as of the date hereof and the
Closing Date, with the same effect as though all such representations and
warranties had been made on and as of such dates.

 

7.1.2 Compliance. All the terms, covenants and conditions hereof to be followed
and performed by Buyer on or before the Closing Date shall be fully and timely
performed.

 

7.1.3 No Errors or Misrepresentations. On or before the Closing Date, Seller
shall not have discovered any material error, mistake or omission in the
representations and warranties made herein by Buyer.

 

7.2 Conditions to Obligations of Buyer. The obligations of Buyer hereunder are,
at the option of Buyer, subject to compliance with and/or fulfillment of each of
the following conditions prior to the Closing Date. The conditions contained in
this Section are included in this Agreement for the benefit of Buyer and,
without constituting a waiver of any of Buyer’s rights under this Agreement, may
be waived, in whole or in part, by Buyer.

 

7.2.1 Representations. The representations and warranties of the Company and
Seller contained in this Agreement shall be true and correct on and as of the
date hereof and through the Closing Date, with the same effect as though all
such representations and warranties had been made on and as of such dates.

 

7.2.2 Compliance. All the terms, covenants and conditions hereof to be followed
and performed by Seller or the Company on or before the Closing Date shall be
fully and timely performed. Seller and the Company shall have delivered to buyer
a certificate, dated as of the Closing Date, certifying such detail as Buyer may
reasonably request as to the fulfillment of the conditions specified in this
Section.

 

Page 12 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

7.2.3 No Material Change. There shall not have been any material adverse change
in the results of operations of the Company and/or Centerfold Showclub from that
described in the Financial Statements.

 

7.2.4 No Errors or Misrepresentations. On or before the Closing Date, Buyer
shall not have discovered any material error, mistake or omission in the
representations and warranties made herein by the Company or Seller.

 

7.2.5 Consents. All consents, approvals, authorizations, waivers or orders
required or necessary for the completion of the transactions contemplated by
this Agreement shall have been obtained. No person or entity shall have
threatened any action against Seller, the Company and/or Buyer to prevent, or as
a result of, the completion of this Agreement.

 

7.2.6. No Material Adverse Change. No damage, destruction, or loss (whether or
not covered by insurance), and no other event or condition materially and
adversely affecting the condition, financial or otherwise net worth results of
operations, assets, properties, business, or prospects of the Company shall have
occurred.

 

7.2.7 Proceedings. No claim, investigations, proceedings or litigation, either
administrative or judicial, threatened or pending against the Company and/or
Centerfold Showclub, and no violations pending which threaten to revoke the
Company’s liquor license.

 

7.2.8. Assets and Property Verification. Verification by Buyer on or prior to
the Closing Date of the existence of the type and quantity of the assets and
property listed on Schedule 4.6.4.

 

8. Termination

 

8.1 Termination by Agreement. This Agreement shall terminate if Buyer and
Seller, prior to the Termination Date, decide that the transaction is
undesirable and mutually agree to terminate this Agreement, or at Buyer’s option
if Seller, after using reasonable efforts, is unable to obtain required approval
or consents for the completion of the transaction contemplated hereby.

 

8.2 Termination upon Default. If any party shall fail to use its best efforts to
complete this Agreement and all conditions precedent thereto which are the
responsibility of that party by the Termination Date, then such shall constitute
an event of default under this Agreement.

 

8.2.1 Upon the occurrence of an event of default hereunder, the non-defaulting
party shall give written notice to the defaulting party of the existence of the
event of default.

 

8.2.2 If the defaulting party shall not have cured the event of default within
fifteen (15) days of the date notice is given, the non-defaulting party shall
have the right to terminate this Agreement and to recover from the defaulting
party all costs and expenses incurred by it in connection with this Agreement
and the transactions contemplated hereby, including reasonable attorneys’ fees
and other costs of collection.

 

Page 13 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

8.3 Automatic Termination. This Agreement shall terminate in the event the
Agreement has not been completed by the Termination Date, unless extended by
mutual agreement of Seller and Buyer, or unless notice of default under Section
8.2 hereof has been given.

 

9. Survival and Indemnification

 

9.1 Survival of Representations and Warranties. All of the representations and
warranties of Buyer, the Company, and Seller contained in this Agreement shall
survive the Closing for a period of three (3) years.

 

9.3 Indemnification.

 

9.3.1 Seller shall indemnify and hold harmless Buyer (and its directors,
officers, employees, affiliates, successors and assigns) against any and all
liabilities, obligations and/or losses resulting from any inaccuracy in, or
breach of, any representation and warranty or non-fulfillment of any covenant on
the part of Seller or the Company contained in this Agreement, or any
misrepresentation in or omission from or nonfulfillment of any covenant on the
part of Seller or the Company contained in any other agreement, certificate or
other instrument furnished or to be furnished to Buyer by Seller or the Company
pursuant to this Agreement, or arising from any conduct, action or event, or
lack there of, which occurred prior to the Closing Date, or arising from the
Company’s purchase of the assets of Centerfold Showclub.

 

9.3.2 Buyer shall give prompt written notice of the assertion of any third party
claim of which Buyer has knowledge which is covered by the indemnity agreement
set forth in this Section. Seller will undertake the defense thereof by
representatives chosen by Buyer, but reasonably acceptable to Seller. If Seller
within a reasonable time after notice of any such claim fails to defend, Buyer
will have the right with reasonable prior written notice to Seller to undertake
the defense, compromise or settlement of such claim on behalf of and for the
account and risk of Seller, subject to the right of Seller to assume the defense
of such claim at any time prior to settlement, compromise or final determination
thereof. Buyer shall forward to Seller notice of any sums due and owing by
Seller with respect to such claim and Seller shall pay such sums to Buyer
entitled to such indemnification in cash, within thirty (30) days after the date
of such notice.

 

10. Miscellaneous

 

10.1 Notice. Any notice, demand, consent, election, offer, approval, request, or
other communication (collectively, a “notice”) required or permitted under this
Agreement must be in writing and either delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested to the
addresses listed below. A notice delivered personally will be deemed given only
when acknowledged in writing by the person to whom it is delivered. A notice
that is

 

Page 14 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

sent by mail will be deemed given three (3) business days after it is mailed.
Any party may designate, by notice to all of the others, substitute addresses or
addressees for notices; and, thereafter, notices are to be directed to those
substitute addresses or addressees.

 

If to Seller:

 

Troy H. Lowrie

390 Union Blvd. Suite 540

Lakewood, CO 80228

 

If to Buyer:

 

Donald W. Prosser,

Chief Financial Officer

VCG Holding Corp.

390 Union Blvd. Suite 540

Lakewood, CO 80228

 

10.2 Benefit; No Third Party Rights; Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer upon any person, other than the parties hereto and their
successors and assigns, any rights or remedies under or by reason thereof. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party.

 

10.3 Fees. Except as otherwise provided herein, the parties shall pay their own
costs and expenses incident to the negotiation, preparation and performance of
this Agreement, and compliance with all agreements and conditions contained
herein, including all fees, expenses and disbursements of their respective
counsel, whether or not the transactions contemplated hereby are completed.

 

10.4 Waiver of Compliance. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, representation,
warranty, covenant, agreement, or conditions here may be waived by the other
party only by a written instrument signed by the party granting the waiver. Any
such waiver or failure to insist upon strict compliance with a term of this
Agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.

 

10.5 Modification. This Agreement cannot be modified, changed, discharged or
terminated except by an instrument in writing, signed by the party against whom
the enforcement of any waiver, change, discharge or termination is sought.

 

Page 15 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

10.6 Applicable Law; Jurisdiction and Venue. This Agreement will be construed
and governed in accordance with the laws of the State of Colorado, without
regard to conflict of law principles. Any suit involving any dispute or matter
arising under this Agreement may only be brought in the United States District
Court for the District of Colorado or any Colorado State Court. All Parties
hereby consent to venue and the exercise of personal jurisdiction by any such
court with respect to any such proceeding.

 

10.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

10.8 Brokerage or Finder’s Fee. Each of the parties hereto represent and warrant
to each other that no broker or other person is entitled to a brokerage or
finder’s fee or commission or other compensation in respect to the execution of
this Agreement and the completion of the transactions contemplated hereby. Each
of the parties hereto agree to indemnify and hold the other harmless against and
in respect to any and all claims, losses, liabilities or expenses which may be
asserted against such other party by any broker or other person who claims to be
entitled to a brokerage or finder’s fee or commission in respect of the
execution of this Agreement and the completion of the transactions contemplated
hereby by reason of his or its acting at the request of such party.

 

10.9 Representation, No Presumption. Each party acknowledges that he or it has
obtained such legal, accounting, and investment representation as such party has
deemed necessary or appropriate, and no party is relying on representation
obtained by any other party with respect to this Agreement or the actions
contemplated hereby. This Agreement or any provision hereof shall not be
construed against any party due to the fact that this Agreement or provision
hereof was drafted by said party.

 

10.10 Specific Performance. The parties recognize that irreparable injury will
result from a breach of any provision of this Agreement and that money damages
will be inadequate to fully remedy the injury. Accordingly, in the event of a
breach or threatened breach of one or more of the provisions of this Agreement,
any party who may be injured (in addition to any other remedies which may be
available to that party) shall be entitled to one or more preliminary or
permanent orders (i) restraining and enjoining any act which would constitute a
breach or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach.

 

10.11 Complete Agreement. This Agreement constitutes the complete and exclusive
statement of the agreement between and among the parties. It supersedes all
prior written and oral statements, agreements or understandings including any
prior representation, statement, condition, or warranty. Except as expressly
provided otherwise herein, this Agreement may not be amended without the written
consent of all of the parties.

 

Page 16 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

10.12 Section Titles. The headings herein are inserted as a matter of
convenience only, and do not define, limit, or describe the scope of this
Agreement or the intent of the provisions hereof.

 

10.13 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of the Agreement.
Seller, Buyer and the Company shall cooperate with each other in the preparation
of federal and state income tax returns for 2003.

 

10.14 Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby. In the event that any such provision is deemed to be invalid,
the parties agree that a court making such judgement shall have the ability to
interpret and apply such provision to the fullest extent permitted by law,
within such provision’s original intent, and still maintain its validity.

 

Page 17 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the day and year first above written.

 

BUYER: VCG HOLDING CORP. By:  

/s/ Donald W. Prosser

--------------------------------------------------------------------------------

Name:   Donald W. Prosser Title:   Chief Financial Officer Date:   June 30, 2004
SELLER:

/s/ Troy H. Lowrie

--------------------------------------------------------------------------------

Troy H. Lowrie, individually Date:   June 30, 2004 COMPANY: VCG RESTAURANTS
DENVER, INC. By:  

/s/ Troy H. Lowrie

--------------------------------------------------------------------------------

Name:   Troy H. Lowrie Title:   President Date:   June 30, 2004

 

Page 18 of 18

 

_______

   _______    _________

(Buyer)

   (Seller)    (Company)